                   Case 20-13005-CSS         Doc 36     Filed 11/23/20      Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

NORTHWEST HARDWOODS, INC., et al., 1                       Case No. 20-13005 (CSS)

                          Debtors.                         (Joint Administration Requested)


                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the
admission pro hac vice of Brian I. Swett of McGuireWoods LLP, 1251 Avenue of the Americas,
20th Floor, New York, New York 10020-1104 to represent Bank of America, N.A., as ABL Agent,
in the above-captioned cases and any related proceedings.


    Dated: November 23, 2020
           Wilmington, Delaware                  /s/ John H. Knight
                                                 John H. Knight (No. 3848)
                                                 RICHARDS, LAYTON & FINGER, P.A.
                                                 One Rodney Square
                                                 920 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: 302-651-7700
                                                 Facsimile: 302-651-7701
                                                 Email: knight@rlf.com




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
    identification number, are: Northwest Hardwoods, Inc. (5401), Hardwoods Intermediate Holdings II, Inc.
    (7760), and Hardwoods Holdings, Inc. (3443). The location of the Debtors’ service address in these
    chapter 11 cases is: 1313 Broadway, Suite 300, Tacoma, WA 98402.


RLF1 24351623v.1
                   Case 20-13005-CSS      Doc 36     Filed 11/23/20     Page 2 of 2


           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing, and in good standing as a member of the Bars of the States of Illinois and
New York and admitted to practice before the United States District Court for the Northern District
of Illinois, and submit to the disciplinary jurisdiction of this Court for any alleged misconduct
which occurs in the preparation or course of this action. I also certify that I am generally familiar
with this Court’s Local Rules and with the Revised Standing Order for District Court Fund
effective September 1, 2016. I further certify that the annual fee of $25.00 has been paid to the
Clerk of Court for District Court.

Dated: November 23, 2020                             /s/ Brian I. Swett
                                                    Brian I. Swett
                                                    MCGUIREWOODS LLP
                                                    1251 Avenue of the Americas
                                                    20th Floor
                                                    New York, NY 10020-1104
                                                    Telephone: (212) 548-2100
                                                    Facsimile: (212) 548-2150
                                                    Email: bswett@mcguirewoods.com




                                 ORDER GRANTING MOTION

         IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




          Dated: November 23rd, 2020                 CHRISTOPHER S. SONTCHI
          Wilmington, Delaware                       UNITED STATES BANKRUPTCY JUDGE



RLF1 24351623v.1
